DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Note: the office respectfully asserts that performing cuts to the bone define at least one step of the surgical procedure disclosed by Bojarski, and therefore, a PHOSITA considering the entirety of Bojarski would understand from the recitations directed to one or more steps of the procedure can be automated, i.e. using a robot and/or manually performed, that at least one of the resections to the bone can be performed using a robot or a manual cutting guide.
With regards to Applicant’s argument directed to that the guides of Bojarski are designed for use with natural anatomy and not cut bone. The office respectfully disagree and respectfully directs the Applicant to that some guides disclosed by Bojarski are designed to be used with cut bone, similar to those shown in Figs.79, 108D – F and 167 – 168, and therefore, Bojarski is asserted to disclose manual guides that can be coupled to a cut bone for performing additional cuts to that bone. Moreover, at least claim 1 does not specify what kind of cut being performed to the bone before coupling the manual guide thereto, and therefore, when giving the claim its broadest reasonable interpretation in consistent with the specification, at least two of the four holes shown in Fig.1 below, can be interpreted as referring to the bailout holes and at least additional hole can be interpreted as referring to the additional cut to the bone before coupling the manual guide thereto, which won’t obstruct the use of the patient specific cutting guides, i.e. shown in Figs. 80 – 82 for performing additional cuts to the bone.
With regards to Applicant’ argument directed to that there is nothing in the prior art that suggests using a robot for performing part of the cuts and coupling a manual cutting guide to the partially cut bone to finish cutting the bone. The office is of the position that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA) 1969. In this case, the reference to Bojarski discloses that the steps of the procedure can be manually performed using manual cutting guide and/or automated using a robot, as further agreed on by the Applicant on page 7 of the arguments. Accordingly, a PHOSITA considering the entirety of Bojarski’s disclosure before the effective filing date of the current application would have been motivated to select automating and/or manually performing the steps of the procedure in part or in whole, being obvious variants for performing the steps of the  procedure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 13, 15 and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski et al. (US Pub. 2011/0029093 A1) in view of Quaid et al. (US Pub. 2006/0142657 A1), or alternatively in view of Bonutti (US Pub. 2007/0173946 A1).

    PNG
    media_image1.png
    472
    752
    media_image1.png
    Greyscale

Claims 1 and 17, Bojarski discloses a method of implanting an implant on a bone [abstract, ¶35 and ¶737 and Fig.1 to Bojarski, above] comprising:  
providing a robotically controlled bone preparation system [para.425 – 432 and 611, surgical procedure data, optionally with user-defined parameters, may be inputted or transferred by a user and/or by electronic transfer into a software-directed computer system that directs one or more automated surgical instruments, for example, a robot, to perform one or more surgical steps, and a cutting tool such as burrs may be guided by the robot for performing cuts]; 
creating at least two bailout holes in the bone; wherein the at least two bailout holes are positioned and dimensioned to receive corresponding posts of a manual cutting guide for use in manually resecting the bone when the manual cutting guide is coupled to the bone via the at least two bailout holes [creating holes in femur and/or tibia for receiving guide pegs of cut guide “manual cutting guide”; i.e.  paras.115, 281, 429, 741, 829-830 and 836, i.e. by the use of at least one of the guides shown in Figs.76, 80, 83, 107A, 110C-D, 111B, 108A and/or 166A, i.e. wherein guide 7600, Fig.76 or the guide shown in Fig.1 above, including apertures 7602, is used for forming at least medial and lateral apertures for receiving medial and lateral pegs of i.e. the guide in Fig.78, 79, 108D-F, 167 or 168, defining a manual cutting guide ¶754], 
the at least two bailout holes being created only for use if an operator of the robotically controlled bone preparation system desires to transition from an intended procedure that employs the robotically controlled bone preparation system to a contingency procedure that employs the manual cutting guide [¶461, wherein an operator is intended to create the bailout holes for properly mounting a cutting guide “manual cutting guide” for performing resections to the bone “preparing the bone”, ¶824 -¶840, Figs.103, 166B, and ¶429 and ¶461, and wherein one or more steps of the procedure may be performed manually by the operator or can be computer assisted in whole or part, i.e. by robot]; 
after creating the at least two bailout holes, cutting the bone [i.e. Figs. 167 or 168, wherein after creating the bailout holes at least one cut is performed to the bone, i.e. forming additional hole in the bone or resecting a surface portion of the bone, ¶917];  
after cutting the bone, coupling the manual cutting guide to the bone via the at least two bailout holes, and finishing cutting the bone manually with the assistance from the manual cutting guide according to the contingency procedure [i.e. Figs. 167 or 168, wherein a manual cutting guide is coupled to the femur via the holes for manually finishing cutting the bone, i.e. ¶916 - ¶917]; and 
after finishing cutting the bone, coupling the implant to the bone [Figs. 156, ¶904 and ¶916].
In view of Quaid:
Although, Bojarski discloses that performing the steps of the described methods may be partially or fully automated, by the use of a computer and a robot including a cutting tool and/or a guide tool [i.e. ¶429 and ¶461].
Bojarski does not explicitly disclose the use of a robotically controlled bone preparation system for performing at least one bone resection, and/or creating at least one hole in the bone [i.e. femur and/or tibia] without the use of a manual / physical guide.
Quaid teaches an analogous method of performing surgery on a bone [abstract, para.3, i.e. femur and/or tibia, para.5, total knee replacement] comprising providing robotically controlled bone preparation system including cutting tool [10 and/or 30 having tool 50, paras.107, 110 and 118], and wherein the tibia and the femur of a knee joint to be prepared for receiving implants using the robotically controlled bone preparation system, and without the use of or ever coupling a manual guide to the bone [Fig.13 and paras.191-214].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the current application to combine the teachings of Bojarski and Quaid, and use the robotically controlled bone preparation system of Bojarski without a manual guide being coupled to the bone in view of Quaid to perform part of the resections in the bone (i.e. tibia and femur) including and/or excluding the at least two holes, defining steps of the method of Bojarski, to facilitate preparing the bone for receiving an implant. One would have been motivated to do so in order to produce operative results that are sufficiently predictable, repeatable and/or accurate regardless of surgical skill level, and allow performing bone resections with complex geometries and reduce the risk of removing healthy bone along with the diseased / damage bone [Quaid, paras.8-10], and reduce the cost and time for manufacturing at least one guide and/or at least one guide tool attachment for performing the desired cuts in the bones to be prepared for receiving the implant. Furthermore, Applicant’s own disclosure made the use of the robotically controlled bone preparation system or the manual guide to be obvious variants for achieving the surgical procedure steps of preparing the bone, by removing the diseased/damage bone sections, for receiving an implant [abstract].
In view of Bonutti:
Though, Bojarski discloses that steps of the procedure can be partially or wholly automated, i.e. by the use of robot. Bojarski does not explicitly disclose the use of the robotically controlled bone preparation system without the manual cutting guide coupled to the bone for cutting the bone.
Bonutti teaches an analogous method [abstract] comprising a step of using a robot [370, Fig. 34] to move a cutting tool to form cuts in a portion of a bone to eliminate manual cutting guides [¶62, ¶175, ¶287 and ¶317].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Bojarski and Bonutti, and use the robotically controlled bone preparation system of Bojarski without a manual guide being coupled to the bone in view of Bonutti to perform at least one cut, i.e. forming at least two holes in and/or resecting at least one surface of the bone to facilitate preparing the bone for receiving an implant while eliminating at least one manual cutting guide which reduce the number of instruments required for preparing the bone and reduce the cost of joint replacement surgeries [¶317, Bonutti].
Claims 2 – 13, 15 and 18 – 19, the combination of Bojarski and Quaid or Bonutti discloses the limitations of claim 1, as above, and further, Bojarski discloses (claim 2) wherein after the implant is coupled to the bone, the implant is not received within either of the at least two bailout holes [Figs.125, wherein at least a portion, i.e. anterior portion, of the implant is coupled to the bone an is not received within the bailout holes]; (claim 3) wherein cutting the bone includes removing at least one anatomical landmark of the bone, wherein the at least one anatomical landmark would have been used in determining a position and orientation of the manual cutting guide with respect to the bone [i.e. Fig.167B, wherein the anatomical landmark is interpreted as referring to an anatomical portion, i.e. a portion of the tissue, cartilage and/or bone, i.e. by peg holes, being used for determining position and orientation of the manual guide with respect to bone, Figs.168]; (claim 4) wherein the intended procedure and the contingency procedure are both partial knee resections [¶270, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated and can be applied to partial or total joint replacement, with the understanding that at least one of one or more cuts to be performed to the bone can be reasonably interpreted as defining partial knee resection]; (claim 5) wherein the intended procedure is partial knee resection and the contingency procedure is a total knee arthroplasty [¶270, ¶429 and ¶461, wherein one or more steps of the procedure can be performed manually and/or automated and can be applied to partial or total joint replacement, with the understanding that at least one of one or more cuts to be performed to the bone can be reasonably interpreted as defining partial knee resection]; (claim 6) wherein the at least two bailout holes includes two anterolateral bailout holes and one distal bailout hole formed in a distal end of a femur [Figs.80 and 124 and Fig.1 above, wherein the holes being two holes by 12402 and/or holes corresponding to the stabilizing pin, and at least one distal hole in at least one condyle, by peg hole]; (claim 7) wherein the at least two bailout holes includes two anterior bailout holes and one distal bailout hole formed in a distal end of the femur [Figs.80, 124 and Fig.1 above, wherein the holes being two holes by 12402, and at least one distal hole in at least one condyle, by peg hole]; (claim 8) wherein the intended procedure and the contingency procedure are both patellofemoral joint procedures [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein at least one of the one or more steps of the procedure can be performed manually and/or automated, and being directed to repairing the patella of the knee joint to be treated]; (claim 9) wherein the intended procedure is a patellofemoral joint procedure and the contingency projection is a total knee arthroplasty [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein at least one of the one or more steps of the procedure can be performed manually and/or automated, and being directed to repairing the patella of the knee joint to be treated]; (claim 10) wherein the intended procedure and the contingency procedure are both total knee arthroplasties [Figs.127, ¶843, ¶861 - ¶864, ¶429 and ¶461, wherein at least one of the one or more steps of the procedure can be performed manually and/or automated and can be applied to total joint replacement]; (claim 11) wherein the at least two bailout holes includes two anterolateral bailout holes and two distal bailout holes formed in a distal end of a femur [Figs.80, 124 and Fig.1 above, wherein the holes being two holes by 12402 and/or holes corresponding to the stabilizing pins, and two distal hole in the condyles, by peg holes]; (claim 12) wherein the at least two bailout holes includes two anterior bailout holes and two distal bailout holes formed in a distal end of a femur [Figs.80, 124 and Fig.1 above, wherein the holes being two holes by 12402, and two distal hole in the condyles, by peg holes]; (claim 13) wherein the at least two bailout holes includes two proximal-anterior bailout holes and two proximal bailout holes formed in a proximal end of a tibia [Figs.83, 110, 111, 113 and 145A, wherein the holes being two proximal – anterior holes by i.e. guide 11004, and two proximal holes by i.e. guide 1112]; (claim 15) wherein finishing cutting the bone manually with assistance from the manual cutting guide according to the contingency procedure includes the use of a navigation system [¶354 - ¶360 and ¶396 - ¶405]; (claim 18) wherein the at least two bailout holes are created using a cutting tool operated manually [Figs. 76, 83, 110C-D,111B and Fig.1 above]. 
Claim 19, the combination of Bojarski discloses the limitations of claim 1, as above.
Bojarski does not explicitly disclose performing registration on the bone including fixing a tracker in a fixed configuration with respect to the bone; checking the accuracy of the registration; and confirming that the tracker has been moved from the fixed configuration with respect to the bone.
Quaid teaches an analogous method of performing surgery on a bone [abstract, para.3, i.e. femur and/or tibia, para.5, total knee replacement] comprising performing registration on the bone including fixing a tracker in a fixed configuration with respect to the bone [¶143 and ¶148, register bone by touching landmarks or points on the bone with instrument 150 coupled to tracker 49]; checking the accuracy of the registration [¶198, i.e. checking the instrument to verify that the instrument is calibrated]; and confirming that the tracker has been moved from the fixed configuration with respect to the bone [¶205, position of the probe tip being acquired and displayed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Bojarski and Quaid, and perform the registration step of Quaid in the method of Bojarski to facilitate representing the portions of the bone to be removed to prepare the surface of the bone for receiving an implant in a proper fit [¶188, Quaid].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775